

AMENDMENT TO
EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of February
23, 2016 (the “Effective Date”), by and between Spirit Realty Capital, Inc. (the
“Company”) and Phillip D. Joseph, Jr. (the “Employee”). Capitalized terms used
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Employment Agreement (as defined below).


RECITALS


A.
The Company and the Employee have entered into an Employment Agreement dated
March 25, 2015, as amended by that certain letter agreement dated October 14,
2015 (the “Employment Agreement”).



B.
The parties hereto wish to amend certain terms of the Employment Agreement.



AMENDMENT


The parties hereto hereby amend the Employment Agreement as follows.


1.Section 3. Effective January 1, 2016, the phrase “$400,000” in Section 3 is
hereby deleted and replaced with the phrase “$415,000”.


2.Section 4(a). The first sentence of Section 4(a) of the Employment Agreement
is hereby deleted and replaced in its entirety with the following:


“Beginning with calendar year 2016, during the Employment Term, the Employee
shall be eligible to receive an annual discretionary incentive payment under the
Company’s annual bonus plan as may be in effect from time to time (the “Annual
Bonus”), based on a target bonus opportunity equal to 125% of the Employee’s
Base Salary (the “Target Bonus”) and a maximum bonus opportunity of 200% of the
Employee’s Base Salary, upon the attainment of one or more pre-established
performance goals established by the Board (or a committee thereof) in its sole
discretion.”


3.This Amendment shall be and, as of the Effective Date, is hereby incorporated
in and forms a part of the Employment Agreement.


4.Except as expressly provided herein, all terms and conditions of the
Employment Agreement shall remain in full force and effect.


(Signature page follows)










--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
SPIRIT REALTY CAPITAL, INC.




By:    /s/ Thomas H. Nolan, Jr.             
                Thomas H. Nolan, Jr.    
Chairman of the Board and Chief Executive Officer
                        


EMPLOYEE


/s/ Phillip D. Joseph, Jr.        
Phillip D. Joseph, Jr.






